DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William Boshnick (Reg. No. 44,550, Tel. No. 703-716-1191) on 23 March 2021.
The application has been amended as follows:
In claim 1, line 9, “a generally rectangular metal block” is changed to --a substantially rectangular metal block--.
In claim 1, line 10, “pair of pair of through-holes” is changed to --pair of through-holes--.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
1, the prior art generally teaches hardness testers for measuring hardness of a sample comprising: a stage on which the sample is placed, an indenter shaft having an indenter at a distal end thereof; a press that linearly displaces the indenter shaft toward the stage so as to press the indenter into a surface of the sample; a test force generating spring positioned between the press and the indenter shaft, a spring displacement detector that detects a displacement amount of the test force generating spring that occurs when the indenter is pressed into the sample via the indenter shaft; and an indenter shaft displacement detector that detects a displacement amount of the indenter shaft that occurs when the indenter is pressed into the sample. See Kawazoe et al. (US 6,336,359 B1), Edward, Jr. (US 4,435,976), Iwasaki (US 4,019,376). The prior art also generally teaches hardness testers having a test force generating spring having a left/right symmetrical shape, wherein the indenter shaft is fixed to an approximate center of a bottom surface of the test force generating spring, and the press is fixed to an approximate center of a top surface of the test force generating spring. See Woirgard et al. (US 2009/0260427 A1).
The prior art fails to teach or provide motivation for wherein the test force generating spring comprises a left/right pair of through holes that are formed running from one side surface of a substantially rectangular metal block to another opposite side surface of the block; and a slit that is formed so as to connect the left/right pair of through-holes, in combination with the rest of the limitations found in claim 1.
Regarding claims 2-4, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861